It is a privilege to address the General Assembly this year as the United Nations celebrates its seventieth birthday.
My first remarks are to congratulate you, Mr. President, on having been chosen to preside over the Assembly. I reiterate, in particular, Brazil’s support for your willingness to put in place measures that will ultimately strengthen the Organization’s development agenda.
Seventy years have passed since the San Francisco Conference. On that occasion, the international community sought to build a world founded on international law and on the pursuit of the peaceful resolution of conf licts. Since then, we have seen progress and setbacks. The decolonization process has evolved remarkably, as can be seen from the composition of the Assembly.
The United Nations has since expanded its initiatives and incorporated into the development agenda the 2030 Agenda for Sustainable Development (resolution 70/1) and the Sustainable Development Goals (SDGs). In other words, it is addressing issues related to the environment, poverty eradication, social and economic development and access to quality services, while issues related to urban life, gender, women and children, and race have all gained priority on the agenda.
However, the Organization has not achieved the same success in addressing collective security challenges, even though they were at the origin of the Organization and at the centre of its concerns. The proliferation of regional conflicts, some of which have the potential to be highly destructive, and the spread of terrorism, which kills men, women and children, destroys our common heritage and displaces millions of people from their long-established communities, demonstrate all too well that the United Nations is currently being severely tested. One cannot be complacent in the face of barbaric acts such as those perpetrated by the so- called Islamic State and other associated groups. The situation today explains, to a large extent, the refugee crisis currently facing humankind.
A substantial proportion of the men, women and children who desperately brave the waters of the Mediterranean and wearily make their way along the roads of Europe come from the Middle East and North Africa, from countries whose State institutions have been dismantled by military actions undertaken in contravention of international law, thereby opening space for the proliferation of terrorism. The deep sense of indignation caused by the picture of a dead Syrian boy on the beaches of Turkey and by the news of the 71 persons asphyxiated inside a truck in Austria should be translated into unmistakable acts of practical solidarity.
In a world where goods, capital, information and ideas flow freely, it is absurd to prevent the free flow of people. Brazil is a host country, a welcoming country, one that is made up of people from around the world. We have received Syrians, Haitians, men and women, just as we have provided shelter for more than a century to millions of Europeans, Arabs and Asians. We are an open society. We welcome refugees. We are a multi-ethnic country, where differences coexist. We know all too well the importance of differences, which ultimately make us stronger, richer and more diverse culturally, socially and economically.
The disquieting backdrop I have just described demands that we reflect on the future of the United Nations and requires that we act resolutely and quickly. We need a United Nations that is capable of promoting lasting international peace and of acting swiftly and effectively during crises, regional and localized conflicts and in response to any crimes against humanity. We can no longer delay, for example, the creation of a Palestinian State that coexists peacefully and harmoniously with Israel. Similarly, the expansion of settlements in the occupied territories cannot be tolerated.
In order to give the United Nations the central role it is rightfully entitled to, a comprehensive reform of its structures must be carried out. The Security Council must be expanded in its permanent and non-permanent member categories in order to become more representative, legitimate and effective. Most Member States do not want a decision on this matter to be postponed forever. We hope that the current session will enter into history as a turning point in the trajectory of the United Nations and that it will yield concrete results in the long, and so far inconclusive, reform process of the Organization.
In our region of the world — where peace and democracy reign — we welcome the re-establishment of diplomatic relations between Cuba and the United States of America, which puts an end to a dispute stemming back to the Cold War. We hope that this process will be completed with the end of the embargo currently imposed on Cuba. We also celebrate the recent agreement reached with Iran, which will enable that country to develop nuclear energy for peaceful purposes and to restore the hope of peace to an entire region. Together, the countries of Brazil, Russia, India, China and South Africa have launched a new development bank, which will assist in expanding trade and investment and will also possibly help to achieve the Sustainable Development Goals.
The 2030 Agenda for Sustainable Development (resolution 70/1) outlines the future we want. The 17 Sustainable Development Goals reaffirm the basic tenet of the United Nations Conference on Sustainable Development, that is, it is possible to grow, include, preserve and protect. They establish universal targets and stress the need for cooperation among people and a shared path for humankind. The 2030 Agenda requires global solidarity, determination from each one of us and a commitment to tackling climate change, overcoming extreme poverty and creating opportunities for all.
In Paris, next December, we must strengthen the United Nations Framework Convention on Climate Change by ensuring that its provisions are fulfilled and its principles respected. The obligations we take on in Paris should be ambitious in scope and nature and should include financial and technological support to developing countries and small island States, in line with the principle of common but differentiated responsibilities.
Brazil is making a substantial effort to reduce greenhouse gas emissions without jeopardizing its development. We continue to diversify the renewable sources in our energy mix, which is among the cleanest in the world. We are also currently investing in low- carbon agriculture. We have reduced deforestation in the Amazonian region by 82 per cent. A sense of ambition will continue to guide our actions. In this spirit, I announced yesterday at the United Nations Brazil’s intended nationally determined contribution, which is to reduce its greenhouse gas emissions by 43 per cent by 2030, with 2005 as the baseline year. During this period, Brazil intends to put an end to illegal deforestation and to reforest 12 million hectares,
to recover 15 million hectares of degraded pasture lands and to integrate 5 million hectares of crop, livestock and forest.
In a world where the share of renewable energy accounts for only 13 per cent on average of the overall energy mix worldwide, we intend to derive 45 per cent of our domestic energy mix from renewable sources. To that end, we will pursue a share of 66 per cent for hydropower in our electricity generation output and a share of 23 per cent for renewable energy, including from wind, solar and biomass sources, in electrical energy generation. We will also seek an increase of about 10 per cent in energy efficiency and will add a share of 16 per cent of ethanol fuel and other sugarcane-derived biomass sources to our energy mix. Brazil is thus contributing decisively to the global efforts to implement the recommendations of the Intergovernmental Panel on Climate Change, which has established a limit of no more than 2°C on temperature increases for this century.
We are one of the few developing countries to set an absolute emissions reduction target. Our intended nationally determined contributions include actions to increase environmental resilience and reduce the risks associated with the negative effects of climate change for the poorest and most vulnerable populations, with an emphasis on gender issues, workers’ rights and the rights of indigenous, former black slave and traditional communities.
We recognize the importance of South-South cooperation in the global efforts to counter climate change. Allow me to stress that, since 2003, social and income transfer policies have helped lift over 36 million people out of extreme poverty. Last year, Brazil was officially removed from the World Hunger Map. This is a testament to the effectiveness of our so-called zero-hunger policy, which has now evolved to become Sustainable Development Goal 2.
In the transition to a low-carbon economy, it is important to ensure dignified and fair conditions for workers. Sustainable development requires us to commit to the promotion of decent work, the generation of quality jobs and guaranteed opportunities for all.
Our efforts to eradicate poverty and promote development must be collective and global in scope. In my country, however, we know that the end of extreme poverty is only the beginning of a long journey marked by new gains. For six years, we have been working to
prevent the impact of the world crisis that began in 2008 in the developed world from overwhelming our economy and our society. During those six years, we have adopted a comprehensive set of measures, including reducing taxes, expanding credit, strengthening investment and stimulating household consumption. We have increased employment opportunities and income levels in that period. This effort has now come to an end owing to both domestic fiscal constraints and external conditions. The slow recovery of the world economy and the end of the ”commodity super cycle” have negatively affected our economic growth. Currency devaluation and recession pressures have triggered inflation and a substantial reduction in tax revenue, leading to restrictions in public finance.
Brazil does not have any serious structural problems, however. Our problems are limited to the current circumstances. In order to address this situation, we are rebalancing our budget and have substantially reduced public expenditures and even investments. We have realigned prices. We are adopting measures to permanently reduce spending. We have proposed drastic spending cuts and we are redefining our sources of revenue. All of these initiatives are aimed at reorganizing the fiscal framework, reducing inflation, consolidating macroeconomic stability, boosting confidence in the economy and ensuring the resumption of economic growth with income distribution.
The Brazilian economy is today stronger, more solid and more resilient than it was a few years ago. We are in a position to overcome the current difficulties as we advance on our path towards development. We find ourselves at a moment of transition to another cycle of economic expansion, one that has greater depth and is more solid and long-lasting. In addition to the fiscal and financial rebalancing actions and providing incentives for exports, we have also adopted measures to encourage investments in infrastructure and energy.
In Brazil, the process of social inclusion has not been interrupted. We hope that inflation control and the resumption of economic growth and credit availability will help to further expand household consumption. This is the basis for a new development cycle, led by an increase in productivity and the generation of more investment opportunities for businesses and more job opportunities for citizens.
The gains we have achieved over the past few years have been reached in the environment of our strengthened and deepened democracy. Thanks to an
effective legal framework and vigorous democratic institutions, the functioning of the State is being firmly and impartially examined by the judiciary and the governmental agencies in charge of investigating, assessing and punishing any misconduct.
The Brazilian Government and society do not and will not tolerate corruption. Brazil’s democracy grows stronger when its authorities recognize the limits imposed by the law as their own limits. We Brazilians desire a country where the law represents the limit. Many of us fought for that, precisely when laws and rights were being violated during the military dictatorship. We desire a country where governmental authorities conduct themselves strictly according to their duties, without ever succumbing to excess; where judges try and judge cases freely and impartially, without any pressure whatsoever, independent of political passion and without ever compromising on the presumption of the innocence of any citizen.
We desire a country where the clash of ideas takes place in a civilized and respectful environment. We want a country where the freedom of the press is one of the cornerstones of the freedom of speech and of the expression of different positions, namely, the rights of all Brazilians. Legal sanctions must be applied against all those who have committed illicit acts, bearing in mind the need to uphold the principle of due process. Those are the very foundations of our democracy. In that regard, I wish to avail myself of a recent quote by my friend José Mujica, former President of Uruguay. He said: “Democracy is not perfect, for we are not perfect. However, we must defend it in order to improve it and not deny it”. Allow me to state for the record that Brazil will continue on the path of democracy and will never relinquish the achievements for which we have so greatly struggled.
I would like to take this opportunity to reiterate that Brazil welcomes citizens from around the world, with open arms, for the 2016 Summer Olympic and Paralympic Games to be held in Rio de Janeiro. We look forward to welcoming each and every one. It will be a unique opportunity to promote sport as a key instrument for peace, social inclusion and tolerance in the fight against racial, ethnic and gender discrimination. It will also be an opportunity to promote the rights and inclusion of persons with disabilities, one of the top priorities of my Government.
One last point is that a few days ago, here at United Nations Headquarters, the murals entitled War and
Peace by the Brazilian artist Candido Portinari, which were donated to this Organization by the Government of my country in 1957, were re-inaugurated. Those works of art denounce violence and poverty and further urge the people of the world to seek mutual understanding and tolerance. They stand as a symbol of the ultimate responsibility of the United Nations, namely, to prevent armed conflict and promote peace, social justice and the eradication of hunger and poverty. Portinari often stated that “there is no great work of art that is not identified by the people surrounding it”. The message of the murals remains timely and topical. It speaks not only to the victims of wars, but also to the refugees who risk their lives on fragile boats in the Mediterranean and to all of the anonymous people who turn to the United Nations seeking protection, peace and well-being.
We hope that, as we walk into the premises of the United Nations and gaze upon those very murals at the entrance, we may be capable of hearing the voices of the people we represent and of working persistently to ensure that their calls for peace and progress are met. After all, those were the very ideals that were present 70 years ago at the foundation of the United Nations Organization, this major accomplishment of humankind.